Case 2:19-cv-01211-AB-MAA Document 21 Filed 07/12/19 Pageiof1 Page ID#:72

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Daniel C. Cotman (SBN 218315)
dan@cotmanlaw.com

Edward C. Schewe (SBN 143554)
ed@cotmanlaw.com

COTMAN IP LAW GROUP, PLC

35 Hugus Alley, Suite 210

Pasadena, CA 91103

TEL: (626) 405-1413 FAX: (626) 316-7577

ATTORNEY(S) FOR: Defendant LA Trim & Rugs, Inc.

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

AMERICAN COVER DESIGN 26, INC.,

Plaintiff(s),

LA TRIM & RUGS, INC.,

Defendant(s)

CASE NUMBER:

2:19-cv-01211-AB-MAA

 

 

CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
(Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for

LA TRIM & RUGS, INC.

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY
AMERICAN COVER DESIGN 26, INC.

LA TRIM & RUGS, INC.

July 12, 2019

 

CONNECTION / INTEREST

Plaintiff

Defendant

/s/ Edward C. Schewe

 

Date Signature

Attorney of record for (or name of party appearing in pro per):

LA TRIM & RUGS, INC.

 

 

CV-30 (05/13)

NOTICE OF INTERESTED PARTIES
